DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are under examination.
Claims 1, 3-4, 7-10, 13-14, 16-17, 20-23, 26-27 & 29 amended.


Drawings
5.	The drawings filed on 09/03/21 are accepted by the examiner.


Response to Arguments
6.	Applicant's arguments filed 07/29/22 regards to claims 1-30 have been fully considered but they are moot with the new ground of rejection under a 112, 1st paragraph rejection below. 



Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	Claim 1, in part, recites, " detecting a beam failure associated with a first secondary cell of a plurality of cells, the plurality of cells including the first secondary cell, a secondary cell, and a primary cell" in lines 3-5.
Applicant’s specification (2021/0126693 A1), Para. 0074 mentions that “In such cases, when the counter satisfies the threshold value, the UE may discontinue transmitting BFRQ communications (e.g., relating to the secondary cell associated with the counter). Accordingly, one or more queued or delayed BFRQ communications (e.g., queued or delayed BFRQ communications awaiting expiration of the timer, as described above) may be dropped and the UE may initiate a random access channel (RACH) procedure on the PUCCH cell (e.g., a primary cell, a secondary primary cell, or a secondary cell) for the PUCCH group of the secondary cell associated with the counter”
	In view of above, the description does not provide any derivable embodiment a first secondary cell of a plurality of cells, the plurality of cells including the first secondary cell, a secondary cell, and a primary cell.
Claims 14, 27 & 29 are also rejected for the same reason as claim 1 above. 
Claims 2-13, 15-26, 28 & 30 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 1, 14, 27 & 29.


Conclusion
10.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Cirik et al. 2019/0215048 A1 (Title: Timing advance in beam failure recovery request transmission) (See abstract, Para. 0282, 0293 & 0331).
	B.	Kim et al. 2019/0215863 A1 (Title: Method and apparatus performing contention based beam failure recovery in a wireless communication system) (See abstract, Para. 0015-0016 & 0078-0079).
	C.	Sang et al. 2019/0089579 A1 (Title: Method and apparatus for unified radio link failure) (See FIG. 5, Para. 0157, 0165 & 0169).
	

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469